 Case 6:20-cv-00660-JDK Document 39 Filed 01/01/21 Page 1 of 3 PageID #: 993




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION


 LOUIE GOHMERT, TYLER BOWYER, NANCY
 COTTLE, JAKE HOFFMAN, ANTHONY KERN,
 JAMES R. LAMON, SAM MOORHEAD, ROBERT
                                                           Civil Action No. 6:20-cv-00660-JDK
 MONTGOMERY, LORAINE PELLEGRINO, GREG
 SAFSTEN, KELLI WARD and MICHAEL WARD,
        Plaintiffs,
                v.                                                   (Election Matter)
 THE HONORABLE MICHAEL R. PENCE, VICE
 PRESIDENT OF THE UNITED STATES, in his
 official capacity,
        Defendant.

                             PLAINTIFFS’ NOTICE OF APPEAL

       Pursuant to FED. R. APP. P. 3 and 4, notice is hereby given that U.S. Rep. Louie Gohmert

(TX-1), Tyler Bowyer, Nancy Cottle, Jake Hoffman, Anthony Kern, James R. Lamon, Sam

Moorhead, Robert Montgomery, Loraine Pellegrino, Greg Safsten, Kelli Ward, and Michael

Ward—plaintiffs in the above-captioned action—hereby appeal to the United States Court of

Appeals for the Fifth Circuit the Order of Dismissal and the accompanying Final Judgment entered

by the United States District Court for the Eastern District of Texas in the above-captioned action

on January 1, 2021 (ECF #37 and #38, respectively).




CASE NO. 6:20-CV-00660- JDK — PLAINTIFFS’ NOTICE OF APPEAL                                       1
 Case 6:20-cv-00660-JDK Document 39 Filed 01/01/21 Page 2 of 3 PageID #: 994




Dated: January 1, 2021                   Respectfully submitted,


/s/ Lawrence J. Joseph
____________________________________     /s/ William Lewis Sessions
                                         ____________________________________
Lawrence J. Joseph                       William Lewis Sessions
        admitted pro hac vice            Texas Bar No. 18041500
DC Bar No. 464777                        Sessions & Associates, PLLC
Law Office of Lawrence J. Joseph         14591 North Dallas Parkway, Suite 400
1250 Connecticut Ave, NW, Suite 700-1A   Dallas, TX 75254
Washington, DC 20036                     Tel: (214) 217-8855
Tel: (202) 355-9452                      Fax: (214) 723-5346
Fax: 202) 318-2254                       Email: lsessions@sessionslaw.net
Email: ljoseph@larryjoseph.com

                                         Julia Z. Haller
Howard Kleinhendler                      DC Bar No. 466921
        admitted pro hac vice                    admitted pro hac vice
Howard Kleinhendler Esquire              Brandon Johnson
NY Bar No. 2657120                       DC Bar No. 491370
369 Lexington Ave., 12th Floor           Defending the Republic
New York, New York 10017                 601 Pennsylvania Ave., NW
Tel: (917) 793-1188                      Suite 900
Fax: (732) 901-0832                      South Building
Email: howard@kleinhendler.com           Washington, DC 20004
                                         Tel: (561) 888-3166
                                         Fax: (202) 888-2162
                                         Email: hallerjulia@outlook.com
                                         Email: brandoncjohnson6@aol.com

                                         Counsel for Plaintiffs




CASE NO. 6:20-CV-00660- JDK — PLAINTIFFS’ NOTICE OF APPEAL                       2
 Case 6:20-cv-00660-JDK Document 39 Filed 01/01/21 Page 3 of 3 PageID #: 995




                                  CERTIFICATE OF SERVICE

       I hereby certify that on the date specified below, I electronically filed the foregoing notice

of appeal with the Clerk of the Court using the CM/ECF system, which I understand to have caused

the service of all parties’ counsel of record.

Dated: January 1, 2021

                                                  /s/ Lawrence J. Joseph
                                                  Lawrence J. Joseph
                                                          admitted pro hac vice
                                                  DC Bar No. 464777
                                                  Law Office of Lawrence J. Joseph
                                                  1250 Connecticut Ave, NW, Suite 700-1A
                                                  Washington, DC 20036
                                                  Tel: (202) 355-9452
                                                  Fax: 202) 318-2254
                                                  Email: ljoseph@larryjoseph.com

                                                  Counsel for Plaintiffs




CASE NO. 6:20-CV-00660- JDK — PLAINTIFFS’ NOTICE OF APPEAL                                         3
